Citation Nr: 1001154	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of right knee injury, postoperative status, 
effective prior to January 28, 2004 and from May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 30 
percent for residuals of right injury, postoperative status.  
The Veteran testified at a Board video conference hearing 
before the undersigned Acting Veterans Law Judge in December 
2006.  A transcript of the hearing proceedings is of record.

The Board remanded this case for additional development in 
February 2007 and again in September 2008.  The requested 
development for both remands was accomplished.  However, the 
Veteran has since alerted VA that his right knee disability 
has become worse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last evaluated for his right knee disability 
in March 2008.  In June 2009, the Veteran submitted a 
statement that to date, his right knee was getting worse and 
he was having lateral instability occurring more often.  He 
also had pain in the joint and loose motion, which required 
more use of his knee brace.  

While the Veteran is receiving the highest possible rating 
for lateral instability under Diagnostic Code 5257 (30 
percent), Diagnostic Code 5262 could apply for a higher 
rating for nonunion of the tibia and fibula with loose motion 
requiring brace; Diagnostic Code 5256 for ankylosis of the 
knee; or limitation of extension under Diagnostic Code 5261. 

As the Veteran has indicated a worsening in his right 
condition since his March 2008 VA examination, another VA 
examination is necessary to resolve this claim.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic evaluation to determine the 
present severity of his right knee 
disability.  The examiner should state the 
following:

(a)  Whether there is nonunion of the 
right tibia and fibula with loose motion 
requiring brace.

(b)  Whether there is ankylosis of the 
right knee joint and if so the degree of 
ankylosis including whether it is 
favorable or unfavorable.

(c)  Range of motion studies in the right 
knee should be performed including any 
additional loss of motion after repetition 
due to pain, fatigability, weakness, or 
incoordination. 

(d)  Whether the right knee disability 
renders the Veteran unemployable.

2.  Any additional development deemed 
warranted should be conducted.  
Thereafter, if the benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


